                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRELL HINES,                                          :
                           Petitioner,                 :
                                                       :
         v.                                            :        CIVIL ACTION NO. 17-5571
                                                       :
JOHN WETZEL, et al.,                                   :
                Respondent.                            :


                                                      ORDER

         AND NOW, this 3rd day of January 2019, upon careful and independent consideration of

the pro se Petition for Writ of Habeas Corpus [Doc. 1], all related filings, and upon review of the

Report and Recommendation (“R&R”) of United States Magistrate Judge Henry S. Perkin [Doc.

13], and Petitioner’s Objections to the R&R [Doc. 16], it is hereby ORDERED that:

         1.       The R&R [Doc. 13] is APPROVED and ADOPTED 1;

         2.       The Objections, which are labeled as Petitioner’s “Motion of

Objection/Reconsideration” [Doc. 16], are OVERRULED 2;


         1
           Where, as here, the petition has been referred to a magistrate judge for an R&R, a district court conducts a
de novo review of “those portions of the report or specified proposed findings or recommendations to which
objection is made,” and “may accept, reject, or modify, in whole or part, the findings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1).
         2
           Petitioner objects to the conclusion of the R&R that his petition is time-barred, arguing that holidays and
weekends should not be counted toward the statutory one-year period in 28 U.S.C. § 2244(d)(1). The Federal Rules
of Civil Procedure explicitly state that in any statute that does not specify a method of computing time, courts must
“count every day, including intermediate Saturdays, Sundays, and legal holidays.” Fed. R. Civ. P. 6(a)(1)(B); see
also Wilson v. Beard, 426 F.3d 653, 662–63 (3d Cir. 2005) (holding that former Federal Rule of Civil Procedure
6(a) applies to federal habeas petitions and their one-year limitation period). The R&R therefore accurately
calculated that Petitioner filed his federal habeas petition over six months after the period of limitation expired.

          Petitioner also appears to contend that equitable tolling should apply because, according to Petitioner, his
eventual success in removing his attorney from his PCRA claims should have granted him the right to start the
PCRA process over again on his own. However, Petitioner has not shown that he was prevented from asserting his
rights through any causal connection between an extraordinary circumstance and the lateness of his filing. See Ross
v. Varano, 712 F.3d 784, 803 (3d Cir. 2013) (citations omitted) (holding that “to obtain relief there must be a causal
connection, or nexus, between the extraordinary circumstances he faced and the petitioner’s failure to file a timely
         3.       The Petition for Writ of Habeas Corpus [Doc. 1] is DISMISSED WITH

PREJUDICE and without an evidentiary hearing;

         4.       There is no probable cause to issue a certificate of appealability 3; and

         5.       The Clerk of Court is directed to CLOSE the case.

         It is so ORDERED.

                                                        BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                        _____________________
                                                        CYNTHIA M. RUFE, J.




federal petition”). Nor has Petitioner shown reasonable diligence, thus foreclosing equitable tolling. Satterfield v.
Johnson, 434 F.3d 185, 196 (3d Cir. 2006).
         3
           “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of the case,
a reasonable jurist could not conclude either that the district court erred in dismissing the petition or that the
petitioner should be allowed to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation
omitted).


                                                            2
